Citation Nr: 1229122	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right tibial stress reaction with arch pain.  

2.  Entitlement to a rating in excess of 10 percent for service-connected left tibial stress reaction with arch pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to May 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision continued the 10 percent disability ratings in effect for the Veteran's service-connected right and left tibia disabilities.

Historically, service connection was granted by the RO in June 1996 for bilateral tibial stress reactions with arch pain; a zero percent rating was assigned, effective from May 10, 1996.  The Veteran did not appeal this decision.  A March 1997 RO rating decision assigned separate 10 percent ratings, effective, May 10, 1996, for right tibial stress reactions with arch pain and left tibial stress reactions with arch pain.  The 10 percent ratings assigned were later continued by the RO in October 2004 and December 2005.  The Veteran later submitted an increased rating claim in July 2006.  The above-mentioned July 2007 RO rating decision again confirmed and continued the 10 percent ratings then in effect.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming, in essence, that her service-connected right and left tibial stress reaction with arch pain disabilities warrant a rating in excess of the currently-assigned 10 percent disability rating.  The Board determines that a remand is necessary so that the Veteran can be scheduled for another VA orthopedic examination.


The Veteran claimed as part of her December 2008 substantive appeal (see VA Form 9) that she had experienced "significant life change" since the 10 percent separate ratings were assigned in 1996.  She added that she was "constantly in pain in my legs and arches."  The Veteran also mentioned that she could not jump, run, or enjoy any type of sport or simple activity without experiencing "severe pain."  She added that standing for long periods of time and walking caused her to have pain.  The Veteran summarized her assertions by stating that her legs, arches, and heels were in "constant pain."  She additionally stated that during pain exacerbations, activities, such as shopping, exercising, and socializing, were limited.  

The Veteran was last afforded a VA examination to evaluate the severity of her service-connected bilateral tibia disabilities in October 2008.  This is nearly four years ago.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the most appropriate course is to order a current VA examination to determine the manifestations and severity of the Veteran's bilateral tibial stress reaction with arch pain.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the severity of the service-connected right and left tibial stress reaction with arch pain disabilities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected right and left tibial stress reaction with arch pain.  The examiner should specifically indicate whether associated right and left tibia impairment is best described as slight, moderate, or marked.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  The Veteran is hereby notified that it is her responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought are not granted in full, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


